Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 – 8, 12-14, 16 are 18-20 are allowed. Claims 9-11, 15 and 17 are cancelled.
3.	The following is an examiner’s statement of reasons for allowance:  
4.    Applicants invention is drawn to a method for uniquely associating a plurality of queues with a selected server application thereby providing application-level network queuing to reduce latency and improve performance.

The Applicants independent claim 1 recites a network interface card (NIC), comprising: an ingress interface to receive incoming traffic; an interface to a host; and circuitry to: 
uniquely associate at least one queue, selected from among a plurality of available queues, with a selected server application; 
receive an incoming network packet; determine that the selected server application may process the incoming network packet; 
assign the incoming network packet to the queue; and 
assign a plurality of support queues to handle incoming packets not directed to the queue uniquely assigned to the selected server application, 
wherein the plurality of support queues number less than a sum of queues uniquely assigned to one or more selected server applications.

Regarding claim 1  Dubal et al. [US 20110142064 A1] discloses in para [0020] Circuitry 120 is also configured to move packet flow data into an assigned queue, either directly or after additional processing (e.g., after security processing using IPSec or LinkSec protocols). In operation, device drivers 112 may exchange commands and data with circuitry 120 to control the certain operations of circuitry 120. For example, device drivers 112 can control circuitry 120 to assign Queue A to the packet flows for Applications A1, A2 and A3 (which are assigned to CPU A by application load balancer 110). Similarly, Queue B . . . Queue n can be assigned to respective packet flows for respective applications, as indicated in FIG. 1.
And prior art Yamaguchi et al. [US 20130142066 A1] discloses in para [0395] Fig. 45, where the plurality of buffer queues store different traffic the bypass buffer transmission management section 903 determines from which buffer queue the data is to be transmitted. The bypass buffer transmission management section 903 selects a buffer queue from which data is to be output based on, for example, information representing the priority level or emergency level of the traffic and determines an order by which the data is output from the buffer queues.

However, prior arts of records Dubal and Yamaguchi does not teach  
wherein the plurality of support queues number less than a sum of queues uniquely assigned to one or more selected server applications.
. 

Conclusion
5.	the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cheng et al. [US 20170048774 A1] WiFi and Cellular Communication Switching
	Aravindakshan et al. [US 20130298201 A1] System and method for network filtering in VPN
Cheng et al. [US 7702739 B1] Efficient transactional messaging between loosely coupled client and server over multiple intermittent networks with policy based routing
Tripathi et al. [US 20170187640 A1] Application-level network queueing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413